Pee Cueiam.
Reading the complaint in the light of respondent’s admissions it appears that defendant, the person causing the excavation to be made on the adjoining property, did not “ at all times,” as required by the ordinance (New York Code of Ordinances [Building Code], § 230, subd. 3), preserve plaintiff’s building from injury, and that defendant’s breach of duty required the immediate employment by plaintiff of competent engineers to ascertain the extent of the injury to the building, the cause of the damage and what was necessary to be done to protect the safety of plaintiff’s employees. It follows that, in addition to the duty performed by *160defendant of repairing the damage to plaintiff’s building, defendant is obligated to reimburse plaintiff in the sum of $400, being the reasonable value of the services necessarily performed by the engineers.
Judgment reversed, with ten dollars costs, and judgment directed for plaintiff for the amount prayed for in the complaint, with costs.
All concur; present, Levy, Callahan and Peters, JJ.